DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on November 9, 2020, amendments to the claims have been acknowledged. 
Claims 2 and 7 are canceled by applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al., (U.S Patent Application 20160090643), in view of Yamane et al., (European Patent Application 2551943) and further in view of Corrigan et al., (US 5861225).
Regarding claims 1 and 9, Okuda discloses a nickel hydrogen secondary battery (Title; abstract; [0132]) comprising a cylindrical metallic battery case ([0132] /L 10-11); and an electrode group ( [0132]/ L 9-10) accommodated together ([0132]) with an alkali electrolyte solution ([0132]/ L 11-13) in the container ([0132]), where  the electrode group has a positive electrode ([0132]/ L 3-4) and a negative electrode ([0132]/ L 4-7) stacked (layered [0132]/ L 1-10 ) through a separator ([0132] / L1]). Okuda further discloses, the positive electrode comprises a positive electrode active substance having a composition ([0130], [0040]). Okuda further discloses the positive electrode active substance comprises a nickel hydroxide as a main component ([0130]/ [0040]) and a zero amount of magnesium solid-dissolved (No magnesium was added [0130]). Okuda further discloses the negative electrode comprises a hydrogen storing alloy powder having rare earth elements and magnesium and nickel (Examples 1-9, Table 1, 
Yamane teaches a nickel hydrogen rechargeable battery having a positive electrode and a
negative electrode (abstract). Yamane further teaches the positive electrode includes a positive electrode active material made of nickel hydrogen particles (abstract), and the negative electrode
includes rare earth -Mg-Ni based hydrogen storage alloy powder (abstract). Yamane further teaches the positive- electrode active material particles are nickel hydroxide particles, in which magnesium is dissolved ([0025]/ L 1-2). Yamane further teaches when magnesium is dissolved on the nickel hydroxide of the positive electrode, the magnesium is prevented from being eluted from the rare earth Mg - Ni based hydrogen storage alloy of the negative electrode into the electrolyte due to the fact that magnesium has a given solubility in electrolyte ([0025]).
Corrigan teaches a nickel hydroxide positive electrode, the electrode includes an electronically conductive substrate for conducting electricity through the electrode and an electrochemically active nickel hydroxide material is in electrical contact with the electrochemically conductive substrate, the electrochemically active nickel hydroxide material is composed of at least two different solid solution nickel hydroxide materials each having different compositions (col.7, L 3-9).  Corrigan further teaches the positive electrode of the instant invention includes a conductive substrate and two or more compositionally distinct nickel hydroxide materials each having differing amounts of chemical addictive content, such that the electrochemical capacity of the nickel battery electrode is increased over electrodes which contain a uniform composition of nickel hydroxide material (col.7 L 1-7). 
Okuda, Yamane and Corrigan are analogous inventions in the field of nickel hydroxide positive electrodes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add and mix the nickel hydroxide having dissolved magnesium positive electrode active material taught by Yamane to the nickel hydroxide positive electrode active material of Okuda, in order to provide a beneficial effect of preventing the magnesium in the hydrogen storing alloy powder having rare earth elements,  magnesium and nickel of Okuda from being eluted as taught by Yamane and to further provide a beneficial effect of increasing electrochemical capacity as taught by Corrigan.
Therefore modified Okuda further discloses the positive electrode comprises two or more positive electrode active substances having different compositions; and the positive electrode active substances each comprise a nickel hydroxide as a main component and mutually differ in an amount of magnesium solid-dissolved (Okuda: a nickel hydroxide having no magnesium, [0130] added as taught above with Yamane: nickel hydroxide particles, in which magnesium is dissolved, [0025]/ L 1-2: Corrigan nickel hydroxide positive electrode with two different solid solution nickel hydroxide materials each having different compositions (col.7 L 3-9)).
Modified Okuda further discloses the positive electrode active substances comprise a first positive electrode active substance (Yamane: nickel hydroxide particles, in which magnesium is dissolved ([0025]/ L 1-2)) and a second positive electrode substance (Okuda: nickel hydroxide with zero magnesium solid-dissolved ([0130] )); and a relation of A>B = 0 is satisfied, which reads on the claimed A > B ≥ 0 , where A represents an amount of magnesium solid-dissolved in
the first positive electrode active substance and B represents an amount of magnesium sold dissolved in the second in the second positive electrode active substance (Okuda: a nickel 
Modified Okuda necessarily discloses each of the first positive electrode active substances and the second positive electrode substances are contained in some ratio but does not explicitly disclose the first positive electrode active substance is contained in a larger amount than the second positive active substance. It would have been obvious to one of ordinary skill in the art to have the first positive electrode active substance contained in a larger amount than the second positive electrode active substance in order to maximize the prevention of the elution as taught by Yamane and a skilled artisan would have a reasonable expectation of success in doing so. (CLAIMS 1 AND 9)
Regarding claim 8, modified Okuda discloses all of the limitations as set forth above in claim 1.  Modified Okuda does not explicitly disclose the first and second positive electrode active substances have different equilibrium potentials, and wherein a difference in the amount of magnesium solid-dissolved between A and B provides detachable variation in a discharge curve of the nickel hydrogen secondary battery. 
Modified Okuda discloses the first positive electrode active substance (Yamane: nickel hydroxide particles, in which magnesium is dissolved ([0025]/ L 1-2)) and a second positive electrode substance (Okuda: nickel hydroxide with zero magnesium solid-dissolved ([0130])). The positive electrode active substances each comprise a nickel hydroxide as a main component and mutually differ in an amount of magnesium solid-dissolved (Okuda: a nickel hydroxide having no magnesium, [0130] added as taught above with Yamane: nickel hydroxide particles, in which magnesium is dissolved, [0025]/ L 1-2). 
 It would have been obvious to one having ordinary skill in the art to have the first and second positive electrode active substances have different equilibrium potentials, wherein a difference in the amount of magnesium solid-dissolved between A and B provides detachable variation in a discharge curve of the nickel hydrogen secondary battery, due to the positive electrode comprising two or more positive electrode active substances having different compositions with differing amounts of magnesium solid-dissolved (Okuda: a nickel hydroxide having no magnesium, [0130] added as taught above with Yamane: nickel hydroxide particles, in which magnesium is dissolved, [0025]/ L 1-2).  
Therefore modified Okuda teaches the first and second positive electrode active substances have different equilibrium potentials, and wherein a difference in the amount of magnesium solid-dissolved between A and B provides detachable variation in a discharge curve of the nickel hydrogen secondary battery.  (CLAIM 8)
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (U.S Patent Application Publication 20160090643), in view of Yamane et al. (European Patent Application 2551943) and Corrigan et al., (US 5861225), as applied to claim 1 above, and further in view of Sakamoto et al., JP2011071125, (IDS of 06/20/2019, with global dossier translation).
With regards to claims 3 through 6, modified Okuda discloses all the limitations as set forth above in claim 1. Modified Okuda does not explicitly disclose where A is 2.0% by mass or larger and 5.0% by mass or smaller or A is 2.48% by mass or larger and 4.05% by mass or smaller.
 Sakamoto teaches a similar nickel hydrogen secondary battery ([0003]) having a similar nickel hydroxide based positive electrode having magnesium in an amount of 5 mol% 
Sakamoto and Okuda are analogous inventions in the field of nickel hydrogen secondary batteries having nickel hydroxide based positive electrodes. It would have been obvious to one of ordinary skill in the art to utilize, for example, 5 mol% (which appears to be within the claimed ranges of 2.0% by mass or larger and 5.0% by mass or smaller or 2.48% by mass or larger and 4.05% by mass or smaller), or optimize to within the claimed ranges, of magnesium in the first nickel hydroxide positive electrode active substance of modified Okuda in order to achieve a desired balance between self-discharge suppression and high rate discharge and output characteristics as taught by Sakamoto, and a skilled artisan would have a reasonable expectation of success in doing so. (CLAIMS 3 AND 4) Okuda discloses the nickel hydroxide having a zero amount of magnesium solid dissolved (Okuda:[0130]). (CLAIMS 5 AND 6)
Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive. 
Applicant asserts that recognizing a benefit of having magnesium in a positive electrode active substance is not sufficient motivation to combine two different positive electrode active substances with deferring amounts of magnesium.  Applicant further asserts one of ordinary skill 
Applicant’s assertion is not persuasive because Okuda in view of Yamane, and further in view of Corrigan certainly teaches applicant’s invention. Yamane shows the advantages of using nickel hydroxide with magnesium, when magnesium is dissolved on the nickel hydroxide of the positive electrode, the magnesium is prevented from being eluted from the rare earth Mg – Ni based hydrogen storage alloy of the negative electrode into the electrolyte due to the fact that magnesium has a given solubility in electrolyte ([0025]).  Magnesium is needed in the electrode in order to yield ions for the electrolyte. 
Therefore there is motivation to add and mix the nickel hydroxide having dissolved magnesium positive electrode active material taught by Yamane to the nickel hydroxide positive electrode active material of Okuda. 
Okuda examples show nickel hydroxide with zero amount of magnesium as one of the compounds in the mixture (Okuda: [0130]).  Modified Okuda then discloses a mix of compounds with zero magnesium and an amount of magnesium meets the claimed limitation (Yamane: [0025]). 
The combination of these references is proper as the motivation provided to combine has been noted above, in order to in order to maximize the prevention of the elution as taught by Yamane [0025] . Magnesium is needed in the electrode in order to yield ions for the electrolyte. 
Applicant further asserts that the only amount obvious to include in view of Yamane et al., is the entirety of the amount such that there is no second positive active substance.
Applicant assertion is not persuasive because Okuda discloses a hydroxide having no magnesium (Okuda: [0130]), while Yamane taught nickel hydroxide particles, in which magnesium is dissolved (Yamane: [0025]/ L 1-2). 
It would have been obvious to one of ordinary skill in the art to have the first positive electrode active substance contained in a larger amount, magnesium is dissolved (Yamane: [0025]/ L 1-2) than the second positive electrode active substance, no magnesium (Okuda: [0130]).  The first positive electrode active substance where magnesium is being dissolved is contained in a larger amount than second positive electrode active substance with no magnesium, thus reading on the claims.
Applicant further asserts Corrigan et al., does not teach or suggest varying compositions by an amount of magnesium. 
 Corrigan et al was not relied upon to show the differing amounts of magnesium, but Corrigan shows the benefit of using differing amount of materials in a nickel hydroxide active material (col.7 L 1-7), a positive electrode including a conductive substrate and two or more compositionally distinct nickel hydroxide materials each having differing amounts of chemical addictive content, such that the electrochemical capacity of the nickel battery electrode is increased over electrodes which contain a uniform composition of nickel hydroxide material .
Therefore, a new grounds of rejection is included herein and new claim 9 is rejected above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/NIARA TRANT/
Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722